Name: Council Regulation (EC) No 1521/2000 of 10 July 2000 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland
 Type: Regulation
 Subject Matter: wood industry;  international trade;  competition;  trade;  Europe
 Date Published: nan

 Avis juridique important|32000R1521Council Regulation (EC) No 1521/2000 of 10 July 2000 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland Official Journal L 175 , 14/07/2000 P. 0001 - 0009Council Regulation (EC) No 1521/2000of 10 July 2000amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of PolandTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 9(4) thereof,Having regard to Regulation (EC) No 2334/97(2), and in particular Article 4(1) and (2) thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) The Council, by Regulation (EC) No 2334/97, imposed definitive anti-dumping duties on certain imports of flat pallets of wood falling within CN code ex 4415 20 20 originating in the Republic of Poland and accepted undertakings offered from certain producers in connection with these imports. Sampling was applied to Polish producers/exporters and individual duties ranging from 4,0 % to 10,6 % were imposed on the companies in the sample, while other cooperating companies not included in the sample received a weighted average duty of 6,3 %. A duty of 10,6 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation. The producers from which undertakings were accepted were exempted from anti-dumping duties with regard to imports of one specific pallet type, the EUR-pallet, which is the only pallet type covered by the undertakings.(2) Article 4(1) of Regulation (EC) No 2334/97 stipulates that any party which provides sufficient evidence to the Commission that:- it did not export to the Community or produce wooden pallets described in Article 1(1) of that Regulation during the investigation period,- it is not related to any of the producers or exporters in Poland which are subject to the anti-dumping duties imposed by that Regulation,- it has actually exported to the Community the goods concerned after the investigation period, or it has entered into any irrevocable contractual obligation to export a significant quantity to the Community;then that Regulation may be amended by granting that party the duty rate applicable to cooperating producers which were not in the sample, i.e. 6,3 %.(3) Article 4(2) of Regulation (EC) No 2334/97 provides furthermore that any party which met the criteria set out in Article 4(1) thereof may also be exempted from the payment of the anti-dumping duty if an undertaking with regard to the so-called EUR-pallet is accepted from such party.(4) The Council, by Regulations (EC) No 2079/98(3) and (EC) No 2048/99(4) amended Regulation (EC) No 2334/97 as regards its Annexes I and II.B. NEW EXPORTERS' REQUEST(5) Eight new Polish exporting producers having requested the same treatment as the companies which cooperated in the original investigation but were not included in the sample, have provided, on request, evidence showing that they meet the requirements set out in Article 4(1) of Regulation (EC) No 2334/97. The evidence provided by these applicant companies is considered sufficient to allow Regulation (EC) No 2334/97 to be amended by adding these eight exporting producers to Annex I of the said Regulation. Annex I specifies the exporting producers which are subject to the weighted average duty of 6,3 %.(6) Six of the eight Polish exporting producers which will receive the weighted average duty of 6,3 %, have also offered undertakings with regard to the EUR-pallet which were accepted by Commission Decision 2000/437/EC(5). Consequently, these six companies should be added to Annex II of Regulation (EC) No 2334/97 which contains a list of companies from which the Commission has accepted undertakings with regard to imports of the EUR-pallet and to which the duty does not, therefore, apply in this respect.C. WITHDRAWAL OF UNDERTAKING(7) Two Polish exporting producers, P.P.H. "Pamadex" and P.H.U. "Akropol", from which the Commission accepted an undertaking by Regulation (EC) No 1023/97, have stated that they do not produce the product concerned any longer. Therefore, the Commission informed them that it is intended to remove them from the list of companies from which an undertaking was accepted. The two companies did not object to this course of action. It should also be noted that those two companies could again offer an undertaking should they decide to resume production and exports of the EUR pallets.D. CHANGE OF ADDRESS(8) A Polish exporting producer, Z.P.H. "Palettenwerk" - K. Kozik Bystra Podhalanska which is subject to an individual anti-dumping duty pursuant to Article 1 of Regulation (EC) No 2334/97 has informed the Commission services that its address has changed. Hence, Article 1 of Regulation (EC) No 2334/97 must be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The reference in Article 1 of Regulation (EC) No 2334/97 to the manufacturer Z.P.H. "Palettenwerk" - K. Kozik, PL-34-789 Bystra Podhalanska, should be deleted and replaced by the following:- Z.P.H. "Pallettenwerk" - K. Kozik, PL-34-785 Jordanow.Article 2Annex I to Regulation (EC) No 2334/97 shall be replaced by Annex I to this Regulation.Article 3Annex II to Regulation (EC) No 2334/97 shall be replaced by Annex II to this Regulation.Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18).(2) OJ L 324, 27.11.1997, p. 1. Regulation as last amended by Regulation (EC) No 2048/1999 (OJ L 255, 30.9.1999, p. 1).(3) OJ L 266, 1.10.1998, p. 1.(4) OJ L 255, 30.9.1999, p. 1.(5) See page 93 of this Official Journal.ANNEX I"ANNEX IManufacturer>TABLE>"ANNEX II"ANNEX IIManufacturer>TABLE>"